Exhibit 10.1



 
EXECUTIVE EMPLOYMENT
AND SEVERANCE AGREEMENT
 
By and Between
 
INTEGRYS ENERGY GROUP, INC.
 
And
 
___________________________
 
As Amended and Restated Effective January 1, 2009
 


 


 
 

--------------------------------------------------------------------------------

 


Table of Contents
 

 

Section  
 Page
      1.   Definitions
    2
   (a) Act 
 2
 
 (b)
Affiliate and Associate
 2
   (c) Beneficial Owner
 3
   (d) Cause
 4
   (e) Change in Control of the Company
 5
   (f) Code
 6
   (g) Continuing Director
 6
   (h) Covered Termination
 6
   (i) Employment Period
 6
   (j) Good Reason
 7
   (k) Normal Retirement Date
 8
   (l) Person
 8
 
 (m) Separation from Service
 8
   (n) Termination of Employment
 9
 
 (o) Termination Date
 10
 2. Termination or Cancellation Prior to Change in Control 
 13
 3.    Employment Period 
 14
 4. Duties 
 14
 5. Compensation 
 15
 6. Annual Compensation Adjustments 
 18
 7.
Termination For Cause or Without Good Reason 
 18
 8. Termination Giving Rise to a Termination Payment 
 18
 9. Payments Upon Termination 
 20
 
 (a) Accrued Benefits
20
   (b) Termination Payment
 21
 10.  Death
27
 11.  Retirement
 27
 12.  Termination for Disability
 28
 13.  Termination Notice and Procedure
 28
 14.  Further Obligations of the Executive
 29
   (a) Competition 
 29
   (b) Confidentiality
 30
 15.  Expenses and Interest
 30
 16.  Payment Obligations Absolute
31
 17.  Successors
 31
 18.  Severability
 33
 19.  Amendment
 33
 20.  Withholding
 33
 21.  Certain Rules of Construction
 33
 22.  Governing Law; Resolution of Disputes
 34
 23.  Notice
 34
 24.
 No Waiver
 35

 

 
-i-

--------------------------------------------------------------------------------


 
 

 

 25. Headings 
 35
 26.
Code Section 409A Compliance
35

 

 
-ii-

--------------------------------------------------------------------------------


 
EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
 
 
THIS AGREEMENT, made and entered into as of the _____ day of _______________,
2008, by and between Integrys Energy Group, Inc., a Wisconsin corporation
(hereinafter referred to as the “Company”), and ____________________
(hereinafter referred to as “Executive”).
 
W I T N E S S E T H
 
WHEREAS, the Executive and the Company are parties to a Key Executive Employment
and Severance Agreement that was originally effective as of May 2, 1997;
 
WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company (the “Employer”) in a key executive capacity and the Executive’s
services are valuable to the conduct of the business of the Company;
 
WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company;
 
WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill;
 
WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing current uncertainty about the Executive’s future employment with the
Employer without regard to the Executive’s competence or past contributions,
which uncertainty may result in the loss of valuable services of the Executive
to the detriment of the Company and its shareholders, even if such a change in
control never does in fact occur, and the Company and the Executive wish to
 


 
 

--------------------------------------------------------------------------------

 


provide reasonable security to the Executive against changes in the Executive’s
relationship with the Company in the event of certain changes in control;
 
WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;
 
WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such change in control or acquisition; and
 
WHEREAS, it is desirable to amend and restate the Key Executive Employment and
Severance Agreement between the Executive and the Company;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows, which shall replace the Key Executive Employment and Severance
Agreement presently in effect between the Executive and the Company:
 
1.           Definitions.
 
(a)           Act.   For purposes of this Agreement, the term “Act” means the
Securities Exchange Act of 1934, as amended.
 
(b)           Affiliate and Associate.  An “Affiliate” of, or a person
“affiliated” with, a specified person, is a person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the person specified and the term “Associate” used to
indicate a relationship with any person, means (1) any corporation or
organization (other than the registrant or a majority-owned subsidiary of the
registrant) of which


 
-2-

--------------------------------------------------------------------------------

 


such person is an officer or partner or is, directly or indirectly, the
beneficial owner of 10 percent or more of any class of equity securities, (2)
any trust or other estate in which such person has a substantial beneficial
interest or as to which such person serves as trustee or in a similar fiduciary
capacity, and (3) any relative or spouse of such person, or any relative of such
spouse, who has the same home as such person or who is a director or officer of
the registrant or any of its parents or subsidiaries.
 
(c)           Beneficial Owner.  For purposes of this Agreement, a Person shall
be deemed to be the “Beneficial Owner” of any securities:
 
(i)           which such Person or any of such Person’s Affiliates or Associates
has the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own, (A)
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person’s Affiliates or Associates until such
tendered securities are accepted for purchase or (B) securities issuable upon
exercise of any rights agreement that the Company may have in effect at a time
before the issuance of such securities;
 
(ii)           which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule 13d-3 of the General
Rules and Regulations under the Act), including pursuant to any agreement,


 
-3-

--------------------------------------------------------------------------------

 


arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security under this
subparagraph (ii) as a result of an agreement, arrangement or understanding to
vote such security if the agreement, arrangement or understanding: (A) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations under the Act and (B) is not also then
reportable on a Schedule 13D under the Act (or any comparable or successor
report); or
 
(iii)           which are beneficially owned, directly or indirectly, by any
other Person with which such Person or any of such Person’s Affiliates or
Associates has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
Subsection 1(c) (ii) above) or disposing of any voting securities of the
Company.
 
(d)           Cause.  “Cause” for termination by the Company of the Executive’s
employment in connection with a Change of Control of the Company shall, for
purposes of this Agreement, be limited to:  (i) the engaging by the Executive in
intentional conduct not taken in good faith which has caused demonstrable and
serious financial injury to the Company, as evidenced by a determination in a
binding and final judgment, order or decree of a court or administrative agency
of competent jurisdiction, in effect after exhaustion or lapse of all rights of
appeal, in an action, suit or proceeding, whether civil, criminal,
administrative or investigative; (ii) conviction of a felony (as evidenced by
binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion of all rights of appeal) which
substantially impairs the Executive’s ability to perform his duties or
responsibilities; or (iii) continuing willful


 
-4-

--------------------------------------------------------------------------------

 


and unreasonable refusal by the Executive to perform the Executive’s duties or
responsibilities (unless significantly changed without the Executive’s consent).
 
(e)           Change in Control of the Company.  For purposes of this Agreement,
a Change in Control of the Company shall be deemed to have occurred if:
 
(i)           any Person (other than any employee benefit plan of the Company or
of any subsidiary of the Company, any Person organized, appointed or established
pursuant to the terms of any such benefit plan or any trustee, administrator or
fiduciary of such a plan) is or becomes the Beneficial Owner of securities of
the Company representing at least 30% of the combined voting power of the
Company’s then outstanding securities;
 
(ii)           one-half or more of the members of the Board are not Continuing
Directors;
 
(iii)           there shall be consummated any merger, consolidation, or
reorganization of the Company with any other corporation as a result of which
less than 50% of the outstanding voting securities of the surviving or resulting
entity are owned by the former shareholders of the Company other than a
shareholder who is an Affiliate or Associate of any party to such consolidation
or merger;
 
(iv)           there shall be consummated any merger of the Company or share
exchange involving the Company in which the Company is not the continuing or
surviving corporation other than a merger of the Company in which each of the
holders of the Company’s Common Stock immediately prior to the merger have


 
-5-

--------------------------------------------------------------------------------

 


the same proportionate ownership of common stock of the surviving corporation
immediately after the merger;
 
(v)           there shall be consummated any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company to a Person which is not a
wholly owned subsidiary of the Company; or
 
(vi)           the shareholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company.
 
(f)           Code.  For purposes of this Agreement, the term “Code” means the
Internal Revenue Code of 1986, including any amendments thereto or successor tax
codes thereof.
 
(g)           Continuing Director.  For purposes of this Agreement, the term
“Continuing Director” means (i) any member of the Board of Directors of the
Company who was a member of such Board on the date of this Agreement, (ii) any
successor of a Continuing Director who is recommended to succeed a Continuing
Director by a majority of the Continuing Directors then on such Board and (iii)
additional directors elected by a majority of the Continuing Directors then on
such Board.
 
(h)           Covered Termination.  Except as provided in Section 2(b) hereof,
for purposes of this Agreement, the term “Covered Termination” means any
Termination of Employment where the Termination Date is any date on or after the
date on which a Change in Control of the Company has occurred and prior to the
end of the Employment Period.
 
(i)           Employment Period.  For purposes of this Agreement, the term
“Employment Period” means a period commencing on the date of a Change in Control
of the


 
-6-

--------------------------------------------------------------------------------

 


Company, and ending at 11:59 p.m. Central Time on the earlier of the third
anniversary of such date or the Executive’s Normal Retirement Date.
 
(j)           Good Reason.  For purposes of this Agreement, the Executive shall
have a “Good Reason” for termination of employment in connection with a Change
in Control of the Company in the event of:
 
(i)           any breach of this Agreement by the Company, including
specifically any breach by the Company of its agreements contained in Sections
4, 5 or 6 hereof;
 
(ii)           the removal of the Executive from, or any failure to reelect or
reappoint the Executive to, any of the positions held with the Company or the
Employer on the date of the Change in Control of the Company or any other
positions with the Company or the Employer to which the Executive shall
thereafter be elected, appointed or assigned, except in the event that such
removal or failure to reelect or reappoint relates to the termination by the
Company of the Executive’s employment for Cause or by reason of disability
pursuant to Section 12 hereof;
 
(iii)           a good faith determination by the Executive that there has been
a significant adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with the Company or the Employer from
such working conditions or status in effect during the 180-day period
immediately prior to the Change in Control of the Company, including but not
limited to (A) a significant change in the nature or scope of the Executive’s
authority, powers, functions, duties or responsibilities, or (B) a significant
reduction in the level of


 
-7-

--------------------------------------------------------------------------------

 


support services, staff, secretarial and other assistance, office space and
accoutrements; or
 
(iv)           failure by the Company to obtain the agreement referred to in
Section 17(a) hereof as provided therein.
 
(k)           Normal Retirement Date.  For purposes of this Agreement, the term
“Normal Retirement Date” means the earlier of (i) “Normal Retirement Date” as
defined in Part A of the Wisconsin Public Service Corporation Retirement Plan,
or any successor plan, as in effect on the date of the Change in Control of the
Company or (ii) such earlier retirement date chosen by the Executive prior to
the commencement of the Employment Period.
 
(l)           Person.  For purposes of this Agreement, the term “Person” shall
mean any individual, firm, partnership, corporation or other entity, including
any successor (by merger or otherwise) of such entity, or a group of any of the
foregoing acting in concert.
 
(m)           Separation from Service.  For purposes of this Agreement, the term
“Separation from Service” means the date on which the Executive has a
Termination of Employment or if later, separates from service (within the
meaning of Code Section 409A) from the Company and each other corporation, trade
or business that, with the Company, constitutes a controlled group of
corporations or group of trades or businesses under common control within the
meaning of Code Sections 414(b) or (c).  For this purpose, Code Sections 414(b)
and (c) shall be applied by substituting “at least 50 percent” for “at least 80
percent” each place it appears.     Specifically, if Executive continues to
provide services to the Company or an affiliate in a capacity other than as an
employee, such shift in status is not automatically a Separation from Service.
 
-8-

--------------------------------------------------------------------------------


 
(n)           Termination of Employment.  For purposes of this Agreement, the
Executive’s “Termination of Employment” shall occur when the Company and
Executive reasonably anticipate that no further services will be performed by
the Executive for the Company after a certain date or that the level of bona
fide services the Executive will perform after such date as an employee of the
Company will permanently decrease to no more than 20% of the average level of
bona fide services performed by the Executive (whether as an employee or
independent contractor) for the Company over the immediately preceding 36-month
period (or such lesser period of services).  For purposes of this definition,
the term Company includes each other corporation, trade or business that, with
the Company, constitutes a controlled group of corporations or group of trades
or businesses under common control within the meaning of Code Sections 414(b) or
(c).  For this purpose, Code Sections 414(b) and (c) shall be applied by
substituting “at least 50 percent” for “at least 80 percent” each place it
appears.  An Executive is not considered to have a Termination of Employment if
the Executive is absent from active employment due to military leave, sick leave
or other bona fide leave of absence if the period of such leave does not exceed
the greater of (i) six months, or (ii) the period during which the Executive’s
right to reemployment by the Company or controlled group member is provided
either by statute or by contract; provided that if the leave of absence is due
to a medically determinable physical or mental impairment that can be expected
to result in death or last for a continuous period of not less than six months,
where such impairment causes the Executive to be unable to perform the duties of
his or her position of employment or any substantially similar position of
employment, the leave may be extended for up to 29 months without causing a
Termination of Employment.  Further, for purposes of determining whether the
Executive has incurred a Termination of Employment, if the Executive is not
actively at work during the period
 
-9-

--------------------------------------------------------------------------------


 
that there exists a dispute pursuant to Section 1(o)(v)(B) or (C), the Executive
shall be considered to be on a bona fide leave of absence for which his right to
reemployment is guaranteed during the period that begins on the date on which
the Executive last performs active services and ends on the Termination Date
that ultimately is established pursuant to Section 1(o)(v)(B) or (C).
 
(o)           Termination Date.  For purposes of this Agreement, except as
otherwise provided in Section 2(b), Section 10(b) and Section 17(a) hereof, the
term “Termination Date” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of death; (ii) if the Executive’s employment is
terminated by reason of voluntary early retirement, as agreed in writing by the
Company and the Executive, the date of such early retirement which is set forth
in such written agreement; (iii) if the Executive’s employment is terminated for
purposes of this Agreement by reason of disability pursuant to Section 12
hereof, the earlier of thirty days after the Notice of Termination is given or
one day prior to the end of the Employment Period; (iv) if the Executive’s
employment is terminated by the Executive voluntarily (other than for Good
Reason), the date the Notice of Termination is given; and (v) if the Executive’s
employment is terminated by the Company (other than by reason of disability
pursuant to Section 12 hereof) or by the Executive for Good Reason, the earlier
of thirty days after the Notice of Termination is given or one day prior to the
end of the Employment Period.  Notwithstanding the foregoing,
 
(A)           If termination is for Cause pursuant to Section 1(d)(iii) of this
Agreement and if the Executive has cured the conduct constituting such Cause as
described by the Company in its Notice of Termination within such thirty day or
shorter period, then the
 
-10-

--------------------------------------------------------------------------------


 
Executive’s employment hereunder shall continue as if the Company had not
delivered its Notice of Termination.
 
(B)           If the Company (or the Employer) shall give a Notice of
Termination for Cause or by reason of disability and the Executive in good faith
notifies the Company that a dispute exists concerning the termination within the
fifteen day period following receipt thereof, then the Executive may elect to
continue his employment during such dispute, and the Termination Date shall be
determined under this paragraph.  If the Executive so elects and it is
thereafter determined that Cause or disability (as the case may be) did exist,
the Termination Date shall be the earlier of (1) the date on which the dispute
is finally determined, either (x) by mutual written agreement of the parties or
(y) in accordance with Section 22 hereof, (2) the date of the Executive’s death,
or (3) one day prior to the end of the Employment Period.  If the Executive so
elects and it is thereafter determined that Cause or disability (as the case may
be) did not exist, then the employment of the Executive hereunder shall continue
after such determination as if the Company (of the Employer) had not delivered
its Notice of Termination and there shall be no Termination Date arising out of
such Notice.  In either case, this Agreement continues, until the Termination
Date, if any, as if the Company (or the Employer) had not delivered the Notice
of Termination except that, if it is finally determined that the Company (or the
Employer) properly terminated the Executive for the reason asserted in the
Notice of Termination, the Executive shall in no case be entitled to a
Termination Payment (as hereinafter defined) arising out of events occurring
after the Company delivered its Notice of Termination.
 
-11-

--------------------------------------------------------------------------------


 
(C)           If the Executive shall in good faith give a Notice of Termination
for Good Reason and the Company (or the Employer) notifies the Executive that a
dispute exists concerning the termination within the fifteen day period
following receipt thereof, then the Executive may elect to continue his
employment during such dispute and the Termination Date shall be determined
under this paragraph.  If the Executive so elects and it is thereafter
determined that Good Reason did exist, the Termination Date shall be the
earliest of (1) the date on which the dispute is finally determined, either (x)
by mutual written agreement of the parties or (y) in accordance with Section 22
hereof, (2) the date of the Executive’s death or (3) one day prior to the end of
the Employment Period.  If the Executive so elects and it is thereafter
determined that Good Reason did not exist, then the employment of the Executive
hereunder shall continue after such determination as if the Executive had not
delivered the Notice of Termination asserting Good Reason and there shall be no
Termination Date arising out of such Notice.  In either case, this Agreement
continues, until the Termination Date, if any, as if the Executive had not
delivered the Notice of Termination except that, if it is finally determined
that Good Reason did exist, the Executive shall in no case be denied the
benefits described in Sections 8(b) and 9 hereof (including a Termination
Payment) based on events occurring after the Executive delivered his Notice of
Termination.
 
(D)           Except as provided in Paragraph (B) and (C) above, if the party
receiving the Notice of Termination notifies the other party that a dispute
exists concerning the termination within the appropriate period following
receipt thereof and it is finally determined that the reason asserted in such
Notice of Termination did not exist, then (1) if such Notice was delivered by
the Executive, the Executive will be deemed to have
 
-12-

--------------------------------------------------------------------------------


 
voluntarily terminated his employment and the Termination Date shall be the
earlier of the date fifteen days after the Notice of Termination is given or one
day prior to the end of the Employment Period and (2) if delivered by the
Company, the Company will be deemed to have terminated the Executive other than
by reason of death, disability or Cause.
 
2.           Termination or Cancellation Prior to Change in Control.
 
(a)           Subject to Subsection 2(b) hereof, the Company (and the Employer)
and the Executive shall each retain the right to terminate the employment of the
Executive or terminate and cancel this Agreement at any time prior to a Change
in Control of the Company.  Subject to Subsection 2(b) hereof, in the event the
Executive’s employment is terminated by the Company (or the Employer) prior to a
Change in Control of the Company, this Agreement shall be terminated and
cancelled and of no further force and effect, and any and all rights and
obligations of the parties hereunder shall cease.  In the event the Executive’s
employment is terminated by the Executive prior to a Change in Control of the
Company, except for obligations of the Executive in Section 14(b) hereof which
shall survive such termination, this Agreement shall be terminated and cancelled
and of no further force and effect and any and all rights and obligations of the
parties except those in Section 14 shall cease.
 
(b)           Anything in this Agreement to the contrary notwithstanding, if a
Change in Control of the Company shall occur and if the Executive’s employment
with the Company or a subsidiary of the Company shall have been terminated by
the Company or the Employer (other than a termination due to the Executive’s
death or as a result of the Executive’s disability) or if this Agreement shall
have been otherwise terminated and cancelled by the Company during the period of
180 days prior to the date on which the Change in Control of the Company shall
occur,
 
-13-

--------------------------------------------------------------------------------


 
then for all purposes of this Agreement such termination of employment shall be
deemed a “Covered Termination” (and the Executive’s Termination Date shall be
the date of such termination of employment) and any such termination and
cancellation of this Agreement unless effected in the manner specified in
Section 19 hereof, shall be null and void unless it shall be reasonably
demonstrated by the Company that such termination of employment or termination
and cancellation of this Agreement (i) shall not have been at the request of a
third party who had taken steps reasonably calculated to effect a Change in
Control of the Company or (ii) shall not otherwise have arisen in connection
with or in anticipation of a Change in Control of the Company.
 
3.           Employment Period.  If a Change in Control of the Company occurs
when the Executive is employed by the Company or a subsidiary of the Company,
the Company will, or will cause the Employer to, continue thereafter to employ
the Executive during the Employment Period, and the Executive will remain in the
employ of the Employer in accordance with and subject to the terms and
provisions of this Agreement.  Any termination of the Executive’s employment
during the Employment Period, whether by the Company or the Employer, shall be
deemed a termination by the Company for purposes of this Agreement.
 
4.           Duties.  During the Employment Period, the Executive shall, in the
same capacities and positions held by the Executive at the time of the Change in
Control of the Company or in such other capacities and positions as may be
agreed to by the Company and the Executive in writing, devote the Executive’s
best efforts and all of the Executive’s business time, attention and skill to
the business and affairs of the Employer, as such business and affairs now exist
and as they may hereafter be conducted.  The services which are to be performed
by the Executive hereunder are to be rendered in the same metropolitan area in
which the Executive
 
-14-

--------------------------------------------------------------------------------


 
was employed during the 180-day period prior to the time of such Change in
Control of the Company, or in such other place or places as shall be mutually
agreed upon in writing by the Executive and the Company from time to
time.  Without the Executive’s consent the Executive shall not be required to be
absent from such metropolitan area more than 45 days in any fiscal year of the
Company.
 


5.           Compensation.  During the Employment Period, the Executive shall be
compensated as follows:
 
(a)           The Executive shall receive, at reasonable intervals (but not less
often than monthly) and in accordance with such standard policies as may be in
effect immediately prior to the Change in Control of the Company, an annual base
salary in cash equivalent of not less than the Executive’s highest annual base
salary as in effect during the 180-day period immediately prior to the Change in
Control of the Company, subject to any deferral election then in effect and
subject to adjustment as hereinafter provided.
 
(b)           The Executive shall receive fringe benefits at least equal in
value to those provided for the Executive at any time during the 180-day period
immediately prior to the Change in Control of the Company or, if more favorable
to the Executive, those provided generally at any time during the Employment
Period to executives of the Company (or the Employer) of comparable status and
position to the Executive.  The Executive shall be reimbursed, at such intervals
and in accordance with such standard policies that are most favorable to the
Executive in effect at any time during the 180-day period immediately prior to
the Change in Control of the Company or, if more favorable to the Executive,
those provided generally at any time during the Employment Period to executives
of the Company (or the Employer) of comparable status and position to the
Executive, for any and all monies advanced
 
-15-

--------------------------------------------------------------------------------


 
in connection with the Executive’s employment for reasonable and necessary
expenses incurred by the Executive on behalf of the Company, including travel
expenses.
 
(c)           The Executive shall be included, to the extent eligible thereunder
(which eligibility shall not be conditioned on the Executive’s salary grade or
on any other requirement which excludes persons of comparable status to the
Executive unless such exclusion was in effect for such plan or an equivalent
plan immediately prior to the Change in Control of the Company), in any and all
plans providing benefits for the Employer’s salaried employees in general,
including but not limited to retirement, savings, group life insurance,
hospitalization, medical, dental, profit sharing and stock bonus plans;
provided, that, in no event shall the aggregate level of benefits under such
plans in which the Executive is included be less than the aggregate level of
benefits under plans of the Company of the type referred to in this Section 5(c)
in which the Executive was participating at any time during the 180-day period
immediately prior to the Change in Control of the Company.
 
(d)           The Executive shall annually be entitled to not less than the
amount of paid vacation and not fewer than the number of paid holidays to which
the Executive was entitled annually at any time during the 180-day period
immediately prior to the Change in Control of the Company or such greater amount
of paid vacation and number of paid holidays as may be made available annually
to other executives of the Company (or the Employer) of comparable status and
position to the Executive.
 
(e)           The Executive shall be included in all plans providing additional
benefits to executives of the Company of comparable status and position to the
Executive, including but not limited to deferred compensation, split-dollar life
insurance, supplemental retirement, pension restoration, stock option, stock
appreciation, stock bonus and similar or comparable
 
-16-

--------------------------------------------------------------------------------


 
plans; provided, that, in no event shall the aggregate level of benefits under
such plans be less than the aggregate level of benefits under plans of the
Company of the type referred to in this Section 5(e) in which the Executive was
participating at any time during the 180-day period immediately prior to the
Change in Control of the Company; and provided, further, that the Company’s
obligation to include the Executive in bonus or incentive compensation plans
shall be determined by Subsection 5(f) hereof.
 
(f)           To assure that the Executive will have an opportunity to earn
incentive compensation after a Change in Control of the Company, the Executive
shall be included in any bonus plan of the Company or the Employer which shall
satisfy the standards described below (such plan, the “Bonus Plan”) if the
Executive was participating in a bonus plan or plans of the Company or the
Employer in effect at any time during the 180-day period immediately prior to
the Change in Control of the Company.  Bonuses under any such Bonus Plan shall
be payable with respect to achieving such financial or other goals reasonably
related to the business of the Company or the Employer as the Company or the
Employer shall establish (the “Goals”), all of which Goals shall be attainable,
prior to the end of the Employment Period, with approximately the same degree of
probability as the goals under any bonus plan or plans of the Company or the
Employer as in effect at any time during the 180-day period immediately prior to
the Change in Control of the Company (whether one or more, the “Prior Bonus
Plan”) and in view of the Company’s or the Employer’s existing and projected
financial and business circumstances applicable at the time.  The amount of the
bonus (the “Bonus Amount”) that the Executive is eligible to earn under any such
Bonus Plan shall be no less than the amount of the Executive’s target award
provided in such Prior Bonus Plan, and in the event the Goals are not achieved
such that the entire target award is not payable, any such Bonus Plan shall
provide for a payment of a
 
-17-

--------------------------------------------------------------------------------


 
Bonus Amount equal to a portion of the target award reasonably related to that
portion of the Goals which were achieved.  Payment of the Bonus Amount shall not
be affected by any circumstance occurring subsequent to the end of the
Employment Period, including termination of the Executive’s employment.
 


6.           Annual Compensation Adjustments.  During the Employment Period, the
Board of Directors of the Company or the Employer (or an appropriate committee
thereof) will consider and appraise, at least annually, the contributions of the
Executive to the Company, and in accordance with the Company’s or the Employer’s
practice prior to the Change in Control of the Company, due consideration shall
be given to the upward adjustment of the Executive’s base compensation rate, at
least annually, (i) commensurate with increases generally given to other
executives of the Company or the Employer of comparable status and position to
the Executive, and (ii) as the scope of the Company’s or the Employer’s
operations or the Executive’s duties expand.
 
7.           Termination For Cause or Without Good Reason.  If there is a
Covered Termination for Cause or due to the Executive’s voluntarily terminating
his employment other than for Good Reason (any such terminations to be subject
to the procedures set forth in Section 13 hereof), then the Executive shall be
entitled to receive only Accrued Benefits pursuant to Section 9(a) hereof.
 
8.           Termination Giving Rise to a Termination Payment.  (a)  If there is
a Covered Termination by the Executive for Good Reason, or by the Company other
than by reason of (i) death, (ii) disability pursuant to Section 12 hereof, or
(iii) Cause (any such terminations to be subject to the procedures set forth in
Section 13 hereof), then the Executive shall be entitled to receive, and the
Company shall promptly pay, Accrued Benefits and, in lieu
 
-18-

--------------------------------------------------------------------------------


 
of further base salary for periods following the Termination Date, as liquidated
damages and additional severance pay and in consideration of the covenant of the
Executive set forth in Section 14(a) hereof, the Termination Payment pursuant to
Section 9(b) hereof.


(b)           If there is a Covered Termination and the Executive is entitled to
Accrued Benefits and the Termination Payment, then the Executive shall be
entitled to the following additional benefits:
 
(i)           The Executive shall receive, at the expense of the Company,
outplacement services, on an individualized basis at a level of service
commensurate with the Executive’s status with the Company immediately prior to
the Change in Control of the Company (or, if higher, immediately prior to the
termination of the Executive’s employment), provided by a nationally recognized
executive placement firm selected by the Company; provided that the availability
of outplacement services shall not extend beyond December 31 of the second
calendar year following the calendar year in which occurs the Executive’s
Separation from Service; and provided further, that the cost to the Company of
such services shall not exceed 15% of the Executive’s annual base salary in
effect immediately prior to the Change in Control of the Company.
 
(ii)           Until the earlier of the end of the Employment Period or such
time as the Executive has obtained new employment and is covered by benefits
which in the aggregate are at least equal in value to the following benefits,
the Executive shall continue to be covered, at the expense of the Company, by
the most favorable life insurance, hospitalization, medical and dental coverage,
provided to the Executive and his family during the 180-day period immediately
prior to the
 
-19-

--------------------------------------------------------------------------------


 
Change in Control of the Company or, if more favorable to the Executive, the
coverage in effect generally at any time thereafter for executives of the
Company (or the Employer) of comparable status and position to the Executive and
their families, subject to the following:
 
(A)           If applicable, following the end of the COBRA continuation period,
if such hospitalization, medical or dental coverage is provided under a health
plan that is subject to Section 105(h) of the Code, benefits payable under such
health plan shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv)(A) and (B) and, if necessary, the Company shall amend such
health plan to comply therewith.
 
(B)           To the extent required in order to comply with Section 409A of the
Code, during the first six months following the Executive’s Separation from
Service, the Executive shall pay the Company for any life insurance coverage
that provides benefits under a group term life insurance policy.  Promptly
following the end of such six month period, the Company shall make a cash
payment to the Executive equal to the aggregate premiums paid by the Executive
for such coverage, and thereafter such coverage shall be provided at the expense
of the Company for the remainder of the period.
 
9.           Payments Upon Termination.
 
(a)           Accrued Benefits.  For purposes of this Agreement, the Executive’s
“Accrued Benefits” shall include the following amounts, payable as described
herein: (i) all base salary for the time period ending with the Termination
Date; (ii) reimbursement for any and all monies advanced in connection with the
Executive’s employment for reasonable and necessary expenses incurred by the
Executive on behalf of the Company for the time period ending with the
Termination Date; (iii) any and all other cash earned through the Termination
Date and
 
-20-

--------------------------------------------------------------------------------


 
deferred at the election of the Executive or pursuant to any deferred
compensation plan then in effect; (iv) any bonus or incentive compensation
otherwise payable to the Executive with respect to the year in which termination
occurs, or for any prior year or incentive period to the extent that such bonus
or incentive compensation is otherwise payable to the Executive but has not been
previously paid, under any bonus or incentive compensation plan or plans in
which the Executive is a participant; and (v) all other payments and benefits to
which the Executive (or in the event of the Executive’s death, the Executive’s
surviving spouse or other beneficiary) may be entitled as compensatory fringe
benefits or under the terms of any benefit plan of the Company, other than
severance payments under the Company’s (or the Employer’s) severance policies or
practices, in the form most favorable to the Executive which were in effect at
any time during the 180-day period immediately prior to the Change in Control of
the Company or during the Employment Period.  Payment of Accrued Benefits shall
be made promptly in accordance with the Company’s prevailing practice with
respect to Subsections (i) and (ii) or, with respect to Subsections (iii), (iv)
and (v), pursuant to the terms of the benefit plan or practice establishing such
benefits.  Termination of the Executive’s employment does not affect deferral or
distribution elections that the Executive may have in place with respect to the
payment of any of the Accrued Benefits that are subject to Code Section 409A,
and payment of such amounts will be made pursuant to the terms of the benefit
plan or practice under which the deferral election was made.
 
(b)           Termination Payment.
 
(i)           Subject to the limits set forth in Subsection 9(b)(ii) hereof, the
Termination Payment shall be an amount equal to (A) the Executive’s annual base
salary, at the highest rate as in effect at any time during the 180-day period
immediately prior to the Change in Control of the Company, as adjusted upward,
from time to time, pursuant to Section 6 hereof, plus (B) the amount of the
average annual bonus award (determined on an annualized basis for
 
-21-

--------------------------------------------------------------------------------


 
any bonus award paid for a period of less than one year and excluding any year
for which the Executive did not participate in any bonus plan) paid to the
Executive with respect to the three complete fiscal years preceding the
Termination Date (the aggregate amount set forth in (A) and (B) hereof shall
hereafter be referred to as “Annual Cash Compensation”), times (C) the lesser of
(1) 2.99 and (2) the number of years or fractional portion thereof remaining in
the Employment Period determined as of the Termination Date.  Long-term
incentive awards are not considered for this purpose.  The Termination Payment
shall be paid to the Executive in cash equivalent on the last business day of
the seventh month following the month in which occurs the Executive’s Separation
from Service (or as soon as practicable after, but in no event later than 2½
months following the scheduled payment date in the case of an Executive who is
deemed to have a Covered Termination pursuant to Section 2(b)).  Such lump sum
payment shall not be reduced by any present value or similar factor, and the
Executive shall not be required to mitigate the amount of the Termination
Payment by securing other employment or otherwise, nor will such Termination
Payment be reduced by reason of the Executive securing other employment or for
any other reason.  The Termination Payment shall be in lieu of, and acceptance
by the Executive of the Termination Payment shall constitute the Executive’s
release of any rights of Executive to, any other severance payments under any
Company (or Employer) severance policy, practice or agreement; provided that if
the Executive has received severance payments under any other Company (or
Employer) severance policy, practice or agreement prior to the date of the
Termination Payment hereunder, the Termination Payment will be reduced by the
amount of the severance payment received by the Executive under such other
policy, practice or agreement.  The Company shall bear up to $10,000 in the
aggregate of fees and expenses of consultants
 
-22-

--------------------------------------------------------------------------------


 
and/or legal or accounting advisors engaged by the Executive to advise the
Executive as to matters relating to the computation of benefits due and payable
under this Subsection 9(b).


(ii)    (A)           Notwithstanding any other provision of this Agreement, if
any portion of the Termination Payment or any other payment under this
Agreement, or under any other agreement with or plan of the Company or its
affiliates (in its aggregate, “Total Payments”), would constitute an “excess
parachute payment” that is subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor provision, the Company shall pay to the Executive an additional
amount (the “Gross-Up Payment”) such that the sum of (i) the net amount retained
by the Executive after deduction of any Excise Tax and any interest charges or
penalties in respect of the imposition of such Excise Tax (but not any federal,
state or local income tax or employment tax) on the Total Payments plus (ii) any
federal, state and local income tax, employment tax and Excise Tax upon the
payment provided for by this Subsection 9(b)(ii), shall be equal to the Total
Payments.  For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income taxes and employment taxes at
the highest marginal rate of federal income and employment taxation in the
calendar year in which the Gross-Up Payment is to be made and state and local
income taxes at the highest marginal rates of taxation in the state and locality
of the Executive’s domicile for income tax purposes on the date the Gross-Up
Payment is made, net of the maximum reduction in federal income taxes that may
be obtained from deduction of such state and local taxes.
 
-23-

--------------------------------------------------------------------------------


 
(B)           For purposes of this Agreement, the terms “excess parachute
payment” and “parachute payments” shall have the meanings assigned to them in
Section 280G of the Code (or any successor provision) and such “parachute
payments” shall be valued as provided therein.  Present value shall be
calculated in accordance with Section 280G(d)(4) of the Code (or any successor
provision).  Within forty (40) days following the delivery of the Notice of
Termination or notice by the Company to the Executive of its belief that there
is a payment or benefit due the Executive which will result in an excess
parachute payment as defined in Section 280G of the Code (or any successor
provision), or in case the Executive is deemed to have incurred a Covered
Termination pursuant to Section 2(b), within forty (40) days of the date of the
Change in Control of the Company, the Executive and the Company, at the
Company’s expense, shall obtain the opinion (which need not be unqualified) of
nationally recognized tax counsel (“National Tax Counsel”) selected by the
Company’s independent auditors and acceptable to the Executive in his sole
discretion (which may be regular outside counsel to the Company), which opinion
sets forth (1) the amount of the Base Period Income, (2) the amount and present
value of Total Payments and (3) the amount and present value of any excess
parachute payments.  The term “Base Period Income” means an amount equal to the
Executive’s “annualized includible compensation for the base period” as defined
in Section 280G(d)(1) of the Code (or any successor provision).  For purposes of
such opinion, the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Section 280G(d)(3) and (4) of the Code (or any successor
provisions), which determination shall be evidenced in a certificate of such
auditors addressed to the
 
-24-

--------------------------------------------------------------------------------


 
Company and the Executive.  The opinion of National Tax Counsel shall be dated
as of the Termination Date and addressed to the Company and the Executive and
shall be binding upon the Company and the Executive.  If such National Tax
Counsel so requests in connection with the opinion required by this Subsection
9(b)(ii), the Executive and the Company shall obtain, at the Company’s expense,
and the National Tax Counsel may rely on in providing the opinion, the advice of
a firm of recognized executive compensation consultants as to the reasonableness
of any item of compensation to be received by the Executive.  The Company shall
pay (or cause to be paid) or distribute (or cause to distribute) to or for the
benefit of Executive the amount of any Gross-Up Payment provided under this
Subsection 9(b)(ii); such payment or distribution shall be made on the last
business day of the seventh month following the month in which occurs the
Executive’s Separation from Service (or, in case the Executive is deemed to have
a Covered Termination pursuant to Section 2(b), as soon as practicable but in no
event more than two and one-half (2 1/2 ) months following the scheduled payment
date).
 
(C)           In the event that upon any audit by the Internal Revenue Service,
or by a state or local taxing authority, of the Total Payments or Gross-Up
Payment, a change is finally determined to be required in the amount of Excise
Tax paid by Executive, appropriate adjustments shall be made under this
Agreement such that the net amount which is payable to the Executive after
taking into account the provisions of Section 4999 of the Code shall reflect the
intent of the parties as expressed in this Subsection 9(b)(ii), in the manner
determined by the National Tax Counsel.  If the Executive is determined to owe
additional Excise Tax, the Company shall reimburse the Executive for the
additional Excise Tax and any interest charges or penalties incurred by the
Executive in respect of
 
-25-

--------------------------------------------------------------------------------


 
the imposition of such additional Excise Tax, and for any federal, state or
local income tax or employment tax or further Excise Tax incurred by Executive
with respect to any reimbursement under this provision.  Such reimbursement
shall be made as soon as practicable after the date on which the Executive pays
the tax and provides notice to the Company of the payment of tax, but no later
than the end of the Executive’s taxable year following the taxable year in which
the taxes are remitted.
 
(D)           If legislation is enacted or if regulations or rulings are
promulgated that would require the Company’s shareholders to approve this
Agreement, prior to a Change in Control of the Company, due solely to the
provision contained in this Subsection 9(b)(ii), then
 
(1)           from and after such time as shareholder approval would be
required, until shareholder approval is obtained as required by such
legislation, Subsection 9(b)(ii) shall be of no force and effect;
 
(2)           the Company and the Executive shall use their best efforts to
consider and agree in writing upon an amendment to this Subsection 9(b)(ii) such
that, as amended, this Subsection 9(b)(ii) would provide the Executive with the
benefits intended to be afforded to the Executive by Subsection 9(b)(ii) without
requiring shareholder approval; and
 
(3)           at the reasonable request of the Executive, the Company shall seek
shareholder approval of this Agreement at the next annual meeting of
shareholders of the Company.
 
-26-

--------------------------------------------------------------------------------


 
 
10.           Death.  (a)  Except as provided in Section 10(b) hereof, in the
event of a Covered Termination due to the Executive’s death, the Executive’s
estate, heirs and beneficiaries shall receive all the Executive’s Accrued
Benefits through the Termination Date.
 
(b)           In the event the Executive dies after a Notice of Termination is
given (i) by the Company or (ii) by the Executive for Good Reason, the
Executive’s estate, heirs and beneficiaries shall be entitled to the benefits
described in Section 10(a) hereof and, subject to the
provisions of this Agreement, to such Termination Payment as the Executive would
have been entitled to had the Executive lived; provided that the distribution
will be made as soon as practicable (and within 90 days following) the
Executive’s death and the requirement that payment be deferred until the last
business day of the seventh month following the month in which occurs the
Executive’s Separation from Service will not apply.  For purposes of this
Subsection 10(b), the Termination Date shall be the earlier of thirty days
following the giving of the Notice of Termination, subject to extension pursuant
to Section 1(o) hereof, or one day prior to the end of the Employment Period.
 
11.           Retirement.  If, during the Employment Period, the Executive and
the Company shall execute an agreement providing for the early retirement of the
Executive from the Company, or the Executive shall otherwise give notice that he
is voluntarily choosing to retire early from the Company, the Executive shall
receive Accrued Benefits through the Termination Date; provided, that if the
Executive’s employment is terminated by the Executive for Good Reason or by the
Company other than by reason of death, disability or Cause and the Executive
also, in connection with such termination, elects voluntary early retirement,
the Executive shall also be entitled to receive a Termination Payment pursuant
to Section 8(a) hereof.
 
-27-

--------------------------------------------------------------------------------


 
 
12.           Termination for Disability.  If, during the Employment Period, as
a result of the Executive’s disability due to physical or mental illness or
injury (regardless of whether such illness or injury is job-related), the
Executive shall have been absent from the Executive’s duties hereunder on a
full-time basis for a period of six consecutive months and, within thirty days
after the Company notifies the Executive in writing that it intends to terminate
the Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 13
hereof.  If the Executive’s employment is terminated on account of the
Executive’s disability in accordance with this Section, the Executive shall
receive Accrued Benefits in accordance with Section 9(a) hereof and shall remain
eligible for all benefits provided by any long term disability programs of the
Company in effect at the time of such termination.
 
13.           Termination Notice and Procedure.  Any Covered Termination by the
Company or the Executive (other than a termination of the Executive’s employment
that is a Covered Termination by virtue of Section 2(b) hereof) shall be
communicated by written Notice of Termination to the Executive, if such Notice
is given by the Company, and to the Company, if such Notice is given by the
Executive, all in accordance with the following procedures and those set forth
in Section 23 hereof:
 
(a)           If such termination is for disability, Cause or Good Reason, the
Notice of Termination shall indicate in reasonable detail the facts and
circumstances alleged to provide a basis for such termination.
 
-28-

--------------------------------------------------------------------------------


 
 
(b)           Any Notice of Termination by the Company shall have been approved,
prior to the giving thereof to the Executive, by a resolution duly adopted by a
majority of the directors of the Company (or any successor corporation) then in
office.
 
(c)           If the Notice is given by the Executive for Good Reason, the
Executive may cease performing his duties hereunder on or after the date fifteen
days after the delivery of Notice of Termination and shall in any event cease
employment on the Termination Date.  If the Notice is given by the Company, then
the Executive may cease performing his duties hereunder on the date of receipt
of the Notice of Termination, subject to the Executive’s rights hereunder.
 
(d)           The Executive shall have thirty days, or such longer period as the
Company may determine to be appropriate, to cure any conduct or act, if curable,
alleged to provide grounds for termination of the Executive’s employment for
Cause under this Agreement pursuant to Subsection 1(d) (iii) hereof.
 
(e)           The recipient of any Notice of Termination shall personally
deliver or mail in accordance with Section 23 hereof written notice of any
dispute relating to such Notice of Termination to the party giving such Notice
within fifteen days after receipt thereof; provided, however, that if the
Executive’s conduct or act alleged to provide grounds for termination by the
Company for Cause is curable, then such period shall be thirty days.  After the
expiration of such period, the contents of the Notice of Termination shall
become final and not subject to dispute.
 
14.           Further Obligations of the Executive.
 
(a)           Competition.  The Executive agrees that, in the event of any
Covered Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment, the Executive shall not, for a period expiring one year
after the Termination Date, without the prior written approval of the Company’s
Board of Directors, participate in the management of,
 
-29-

--------------------------------------------------------------------------------


 
be employed by or own any business enterprise at a location within the United
States that engages in substantial competition with the Company or its
subsidiaries, where the operating revenues of the Company from activities in
competition with such entity amount to 10% or more of the total operating net
revenues of the Company for its most recently completed fiscal year; provided,
however, that nothing in this Section 14(a) shall prohibit the Executive from
owning stock or other securities of a competitor amounting to less than five
percent of the outstanding capital stock of such competitor.
 
          (b)           Confidentiality.  During and following the Executive’s
employment by the Company, the Executive shall hold in confidence and not
directly or indirectly disclose or use or copy or make lists of any confidential
information or proprietary data of the Company (including that of the Employer),
except to the extent authorized in writing by the Board of Directors of the
Company or required by any court or administrative agency, other than to an
employee of the Company or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by the Executive of duties as
an executive of the Company.  Confidential information shall not include any
information known generally to the public or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that of the Company.  All records, files, documents and
materials, or copies thereof, relating to the business of the Company which the
Executive shall prepare, or use, or come into contact with, shall be and remain
the sole property of the Company and shall be promptly returned to the Company
upon termination of employment with the Company.
 
15.           Expenses and Interest.  If, after a Change in Control of the
Company, (i) a dispute arises with respect to the enforcement of the Executive’s
rights under this Agreement or (ii) any legal or arbitration proceeding shall be
brought to enforce or interpret any provision
 
-30-

--------------------------------------------------------------------------------


 
contained herein or to recover damages for breach hereof, in either case so long
as the Executive is not acting in bad faith, the Executive shall recover from
the Company any reasonable attorneys’ fees and necessary costs and disbursements
incurred as a result of such dispute, legal or arbitration proceeding
(“Expenses”), and prejudgment interest on any money judgment or arbitration
award obtained by the Executive calculated at the rate of interest announced by
US Bank Milwaukee, National Association, Milwaukee, Wisconsin, from time to time
as its prime or base lending rate from the date that payments to him should have
been made under this Agreement.  Within ten days after the Executive’s written
request therefore (but in no event later than the end of the calendar year
following the calendar year in which such Expense is incurred), the Company
shall reimburse the Executive, or such other person or entity as the Executive
may designate in writing to the Company, the Executive’s reasonable Expenses.
 
16.           Payment Obligations Absolute.  The Company’s obligation during and
after the Employment Period to pay the Executive the amounts and to make the
benefit and other arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Company may have against him or anyone else.  Except as provided in Section
15 of this Agreement, all amounts payable by the Company hereunder shall be paid
without notice or demand.  Each and every payment made hereunder by the Company
shall be final, and the Company will not seek to recover all or any part of such
payment from the Executive, or from whomsoever may be entitled thereto, for any
reason whatsoever.
 
17.           Successors.  (a)  If the Company sells, assigns or transfers all
or substantially all of its business and assets to any Person or if the Company
merges into or consolidates or otherwise combines (where the Company does not
survive such combination)
 
-31-

--------------------------------------------------------------------------------


 
with any Person (any such event, a “Sale of Business”), then the Company shall
assign all of its right, title and interest in this Agreement as of the date of
such event to such Person, and the Company shall cause such Person, by written
agreement in form and substance reasonably satisfactory to the Executive, to
expressly assume and agree to perform from and after the date of such assignment
all of the terms, conditions and provisions imposed by this Agreement upon the
Company.  Failure of the Company to obtain such agreement prior to the effective
date of such Sale of Business shall be a breach of this Agreement constituting
“Good Reason” hereunder, except that for purposes of implementing the foregoing
the date upon which such Sale of Business becomes effective shall be deemed the
Termination Date.  In case of such assignment by the Company and of assumption
and agreement by such Person, as used in this Agreement, “Company” shall
thereafter mean such Person which executes and delivers the agreement provided
for in this Section 17 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law, and this Agreement shall inure
to the benefit of, and be enforceable by, such Person.  The Executive shall, in
his discretion, be entitled to proceed against any or all of such Persons, any
Person which theretofore was such a successor to the Company (as defined in the
first paragraph of this Agreement) and the Company (as so defined) in any action
to enforce any rights of the Executive hereunder.  Except as provided in this
Subsection, this Agreement shall not be assignable by the Company.  This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.
 
(b)           This Agreement and all rights of the Executive shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, heirs and beneficiaries.  All
amounts payable to the Executive under Sections 7, 8, 9, 10, 11, 12 and 15
hereof if the Executive had lived shall be paid, in the event of the
 
-32-

--------------------------------------------------------------------------------


 
Executive’s death, to the Executive’s estate, heirs and representatives;
provided, however, that the foregoing shall not be construed to modify any terms
of any benefit plan of the Company, as such terms are in effect on the date of
the Change in Control of the Company, that expressly govern benefits under such
plan in the event of the Executive’s death.
 
18.           Severability.  The provisions of this Agreement shall be regarded
as divisible, and if any of said provisions or any part hereof are declared
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.
 
19.           Amendment.  This Agreement may not be amended or modified at any
time except by written instrument executed by the Company and the Executive.
 
20.           Withholding.  The Company shall be entitled to withhold from
amounts to be paid to the Executive hereunder any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold; provided, that the amount so withheld shall not exceed the minimum
amount required to be withheld by law.  In addition, if prior to the date of
payment of the Termination Payment hereunder, the Federal Insurance
Contributions Act (FICA) tax imposed under Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due, the Company may provide for an
immediate payment of the amount needed to pay the Executive’s portion of such
tax (plus an amount equal to the taxes that will be due on such amount) and the
Executive’s Termination Payment shall be reduced accordingly.  The Company shall
be entitled to rely on an opinion of nationally recognized tax counsel if any
question as to the amount or requirement of any such withholding shall arise.
 
21.           Certain Rules of Construction.  No party shall be considered as
being responsible for the drafting of this Agreement for the purpose of applying
any rule construing
 
-33-

--------------------------------------------------------------------------------


 
ambiguities against the drafter or otherwise.  No draft of this Agreement shall
be taken into account in construing this Agreement.  Any provision of this
Agreement which requires an agreement in writing shall be deemed to require that
the writing in question be signed by the Executive and an authorized
representative of the Company.
 
22.           Governing Law; Resolution of Disputes.  This Agreement and the
rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the State of Wisconsin.  Any dispute arising out of
this Agreement shall, at the Executive’s election, be determined by arbitration
under the rules of the American Arbitration Association then in effect (in which
case both parties shall be bound by the arbitration award) or by
litigation.  Whether the dispute is to be settled by arbitration or litigation,
the venue for the arbitration or litigation shall be Green Bay, Wisconsin or, at
the Executive’s election, if the Executive is not residing or working in the
Green Bay, Wisconsin metropolitan area, in the judicial district encompassing
the city in which the Executive resides; provided, that, if the Executive is not
then residing in the United States, the election of the Executive with respect
to such venue shall be either Green Bay, Wisconsin or in the judicial district
encompassing that city in the United States among the thirty cities having the
largest population (as determined by the most recent United States Census data
available at the Termination Date) which is closest to the Executive’s
residence.  The parties consent to personal jurisdiction in each trial court in
the selected venue having subject matter jurisdiction notwithstanding their
residence or situs, and each party irrevocably consents to service of process in
the manner provided hereunder for the giving of notices.
 
23.           Notice.  Notices given pursuant to this Agreement shall be in
writing and, except as otherwise provided by Section 13(d) hereof, shall be
deemed given when actually
 
-34-

--------------------------------------------------------------------------------


 
received by the Executive or actually received by the Company’s Secretary or any
officer of the Company other than the Executive.  If mailed, such notices shall
be mailed by United States registered or certified mail, return receipt
requested, addressee only, postage prepaid, if to the Company, to Integrys
Energy Group, Inc., Attention: Secretary (or President, if the Executive is the
Secretary), 700 North Adams Street, P.O. Box 19001, Green Bay, Wisconsin 54307,
or if to the Executive, at the address set forth below the Executive’s signature
to this Agreement, or to such other address as the party to be notified shall
have theretofore given to the other party in writing.
 
24.           No Waiver.  No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
 
25.           Headings.  The headings herein contained are for reference only
and shall not affect the meaning or interpretation of any provision of this
Agreement.
 
26.           Code Section 409A Compliance.  The Company and the Executive agree
that to the extent Code Section 409A applies to this Agreement, the Agreement
shall be interpreted and administered in accordance with the requirements of
Code Section 409A so that there will not be a plan failure under Code Section
409A(a)(1), and all amounts payable hereunder shall be distributed only in
compliance with the requirements of Code Section 409A, including by way of
example and without limitation, Code Section 409A(2)(A)(i), which prohibits the
distribution of certain compensation subject to Code Section 409A to a
“specified employee” of a publicly traded company, in the case of a distribution
that occurs by reason of the employee’s separation of service other than death,
from occurring any earlier than six months
 
-35-

--------------------------------------------------------------------------------


 
after the date of such separation of service.  The Executive acknowledges that
to avoid an additional tax on payments that may be payable or benefits that may
be provided under this Agreement and that constitute deferred compensation that
is not exempt from Section 409A of the Code, the Executive must make a
reasonable, good faith effort to collect any payment or benefit to which the
Executive believes the Executive is entitled hereunder no later than 90 days
after the latest date upon which the payment could have been made or benefit
provided under this Agreement, and if not paid or provided, must take further
enforcement measures within 180 days after such latest date.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
INTEGRYS ENERGY GROUP, INC.
 
By:                                                                           
 
Title:                                                                         
 
 
Attest:                                                                         
 
Title:                                                                         
 


EXECUTIVE:
 
By:                                                                           
 
Title:                                                                         
 
EXECUTIVE ADDRESS:
 
________________________________________
 
________________________________________
 
 
 


 
-36-

--------------------------------------------------------------------------------

 

